Title: Treasury Department Circular, 15 September 1792
From: Hamilton, Alexander
To: 



Sir,
Treasury Department, September 15, 1792.

A letter directed to William Gardner, Commissioner of Loans for New-Hampshire, containing bills of exchange to the amount of Five Thousand Dollars, drawn by the Treasurer of the United States in favor of the said Commissioner of Loans, was put into the Post-Office at Philadelphia, on the 17th of August last.
As the letter in question however had not reached its place of destination on the 7th instant, and as from the Bills being drawn with blanks for the direction, there is a possibility in case of miscarriage (either from accident or design) that an attempt will be made to address them to persons in the receipt of public monies—I have judged it expedient to apprize you of the circumstance, that in case any draught of the above-mentioned description and numbered as below should be presented to you for payment, you may arrest the same, giving me immediate information thereof.
I am, with consideration,   Sir,   Your most obedient Servant,
A Hamilton
